UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NOLAN HAWTHORNE, an infant by his natural
Parent and legal guardian, KEITH HAWTHORNE;
& KEITH HAWTHORNE, individually,
                                                                                7/12/2021
                              Plaintiffs,

        -against-
                                                               No. 18-cv-6892 (NSR)
                                                                     ORDER
COUNTY OF PUTNAM, PUTNAM COUNTY
SHERIFF’S OFFICE, PUTNAM COUNTY
SHERIFF ROBERT L. LANGLEY, DEPUTY
EDWARD KENNEDY, and DEPUTY
CHRISTOPHER TOMPKINS,

                              Defendants.


NELSON S. ROMÁN, United States District Judge:

        Whereas, Defendants County of Putnam, Deputy Edward Kennedy, and Deputy

Christopher Tompkins (collectively, “Defendants, by and through their attorneys, Portale

Randazzo LLP (“Portale Randazzo”), have requested, pursuant to Local Civil Rule 1.4, that the

appearance of Brian J. Dolan, as counsel on Defendants’ behalf be terminated;

        Whereas, Portale Randazzo has represented Defendants throughout the pendency of this

action and continues to do so; Mr. Dolan appeared in this action while an attorney at Portale

Randazzo by filing a Notice of Appearance on June 29, 2021; and Mr. Dolan will no longer be

associated with Portale Randazzo as of July 21, 2021, and will no longer represent the Defendants

in this matter;

        Whereas, the termination of Mr. Dolan will have no bearing on the posture of this action

before the Court;
         Therefore, Defendants’ motion to terminate Brian J. Dolan as counsel of record is

GRANTED.

         The Clerk of the Court is directed to terminate the motion at ECF No. 36. The Clerk of the

Court is further directed to mail a copy of this Order to pro se Plaintiff at his address listed on ECF

and to show proof of service on the docket.



Dated:    July 12, 2021                                       SO ORDERED:
          White Plains, New York

                                                  _______________________________
                                                          NELSON S. ROMÁN
                                                        United States District Judge
